El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El error que fue alegado en esta apelación provino de haber declarado con lugar la corte una excepción previa formulada a la demanda, dictando posteriormente, y sin hacerse notifica-ción especial alguna al demandante, sentencia definitiva, en dicho pleito declarando sin lugar la demanda e imponiendo las costas al demandante. Alega la demanda' que José Mariano Capó, a pretexto de otorgar el demandado cierta escri-tura a favor de Juan Carlos McCormick y otro el día 6 de noviembre de 1909, en la ciudad de Gruayama, ante el notario Don Miguel Zavaleta, consignó e hizo consignar en el docu-mento publico ciertas palabras escritas y leídas por diferentes personas referentes al demandante, con el propósito de des-*257honrarle y difamarle atribuyéndole ilegal y falsamente haber empezado a ejecutar nn grave delito, mediante estos con-ceptos : ‘ Y en tal concepto la demanda a que nos referimos podría con fundamento juzgarse como nn conato de estafa, sí bien nosotros no lo atribuimos sino a debilidad de memoria de Don Juan Ignacio”; que el demandante se ha limitado a hacer uso de su derecho acudiendo a la autoridad judicial competente y, por tanto, solicita se dicte sentencia ordenando que el demandante recobre del demandado la suma de $6,000. El fundamento de la excepción previa fué que la demanda no aducía hechos suficientes para constituir una causa de acción.
Creemos que la corte estuvo acertada al declarar con lugar la excepción previa. Las palabras empleadas no imputaban de modo directo la comisión-de un delito por parte del deman-dante. Es posible que tales palabras pudieran imputar una tentativa del demandante para cometer uno de los numerosos delitos comprendidos en la palabra “estafa.” También.es posible que aún con las palabras modificadas que usó el de-mandado, ellas hubieran sido libelosas asociándolas con otros hechos esenciales que no fueron alegados por el demandante. El usar palabras como las que aquí se han usado pudiera mos-trar malicia por parte del demandado, pero sin otra afirmación más específica de malicia o falsedad por parte del demandado^ así como sin hacerse alguna alegación que muestre que el de-mandante sufrió perjuicios por el uso de tales frases, no vemos que se hubiera mostrado una causa de acción. No se mostró1 a la corte algo por lo que pudiera apreciar que el demandado no debió haber empleado tales palabras, ni tampoco se ha ale-gado que el demandante sufrió algún daño o perjuicio. Las expresiones usadas no fueron por si bastantes para fundar en ellas una acción. Para que lo hubieran sido, debieron haber imputado la comisión de un delito en términos claros.
La orden de la corte declarando con lugar la excepción previa fué dictada en 6 de septiembre de 1910. El día 14 de septiembre de 1910, la corte dictó su sentencia definitiva contra el demandante imponiéndole las costas,- manifestando el *258tribunal que el demandante no había hecho uso de la regia de la corte qne permite a un demandante hacer enmiendas a ■sus alegaciones en el término de nn día después de haber sido declarada con lugar la excepción previa. Sin tal enmienda o sin haberse permitido hacer enmiendas al demandante, el de-mandado tenía derecho a que se dictara una sentencia defini-tiva.
31 Cyc.,' 351 et seq.
También tuvimos oportunidad de considerar igual cuestión en el caso de Vega et al. v. Rodríguez et al., fallado por este tribunal en 6 de marzo de 1911.
Se alega además otro error que hace referencia a la impo-sición de las costas. No comprendemos la índole del error, alegado. Las costas generalmente van comprendidas en la sentencia y esto sucede así haciendo o no esa petición la parte a favor de la cual se dicte la sentencia. No se nos ha indicado que se haya infringido ninguno de los principios expresados en el Capítulo VI del Código de Enjuiciamiento Civil con res-pecto a costas.
No apareciendo error alguno en la sentencia debe la misma ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary, no intervino en la reso-lución de este’caso.